Title: From James Madison to Thomas Jefferson, [ca. 26 January 1806]
From: Madison, James
To: Jefferson, Thomas


                    
                        [ca. 26 January 1806]
                    
                    The Secretary of State supposes, that the within abstract in the form of a report to the President, with the decree annexed to it, and the documents and correspondence communicated to Congress between the date of the Senate’s resolution and that of the report, will be an ample compliance with the requisition of the former.
                    The favor is requested that the packet enclosed herewith for Mr. Randolph may be left with or for him at the time of the President’s communication being made to the Senate, as the one is made to depend upon the other.
                